ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Framaco-Epik-Metis JV                        )      ASBCA Nos. 60557, 60558, 60559
                                             )                 60560
                                             )
Under Contract No. W912GB-07-C-0020          )

APPEARANCES FOR THE APPELLANT:                      Robert M. Moore, Esq.
                                                    Robert D. Windus, Esq.
                                                     Moore & Lee, LLP
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Brett R. Howard, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Europe

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 18 May 2017

                                                  ~:.~~/;~-
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60557, 60558, 60559, 60560,
Appeals of Framaco-Epik-Metis JV, rendered in conformance with the Board's Charter.

      Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals